COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Eunice Kelm

Appellate case number:      01-18-00847-CV

Trial court case number:    2018-008

Trial court:                County Court at Law of Washington County

       On September 26, 2018, relator filed a motion to strike a supplemental record. The
Court requests that the real party in interest respond to the motion. It is ordered that the
response of the real party in interest, if any, shall be due no later than 5:00 p.m. on
September 28, 2018.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                     Acting individually      Acting for the Court

Date: September 27, 2018